Mr. Presiding Justice Pleasants delivered the opinion of the Court. Appellants filed the bill herein for the construction of the will of Samuel Copeland, their father, which was as follows: “ I give and bequeath to my children now living, William H. Copeland, Perry Copeland, Andrew G. Copeland, Emily Wait and Elizabeth Lamm, share and share alike. Andrew G. Copeland having previously received $4,359.28, as shown by receipts, vouchers and book account, and now wishing to make my other children, named above, equal in heirship; and whereas, William H. Copeland having previously received $1,220, I now give and bequeath to him $3,139.20. Perry Copeland having previously received $3,598.50, I now give and bequeath to him $760.78. Emily Wait having previously received $1,445,1 now give and bequeath to her $2,914.28. Elizabeth Lamm having previously received $3,195, I also give and bequeath to her $1,164.28. This making all my living children above named to share and- share alike up to this date. And I hereby direct that after the above conditions are complied with I further direct that after my decease all my debts of every kind and character shall be paid. Then the residue of my estate to be equally divided among all of my lawful heirs.” Besides the children named, the testator left as his heirs several grandchildren and great-grandchildren, descendants and heirs of other of his children deceased, respectively. The sole question to be determined by the construction sought is whether as to the “ residue ” of his estate they take pjer stirpes or per capita; and the court below holding the latter, decreed its distribution accordingly. We see no material difference between this case and that of Best v. Farris & Wall, 21 Ill. App. 49, in which this court so construed a similar testamentary provision, and for the reasons there stated the decree here will be affirmed.